DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, a tire nominal width WA being “dimensionless” is indefinite.  FIG. 14A of the instant application lists the parameter ∆Gm x [Symbol font/0x61]/WA as (% ﮲ deg/mm) which means WA is millimeter values.  It is unclear how a tire nominal width is measured/calculated such that it is dimensionless. Clarification is respectfully requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775).
Regarding claim 1, JP’303 teaches a pneumatic tire for a passenger car comprising a bead core, a carcass layer, and a rim cushion rubber (machine translation).  FIG. 1 and FIG. 2 each teach a bead core having a predetermined wire arrangement structure.  FIG. 1 illustrates a tire prior to assembly to a rim having minimum distances between a bead base face 18 and the bottom of the bead core.  FIG. 2 illustrates a tire after assembling to the rim having minimum distances between the rim and the bottom of the bead core. 
JP’303 is silent to the carcass layer being turned back to wrap around the bead core and extending across the bead core; however, official notice is taken that a pneumatic tire comprising a carcass layer wrapping around a bead core to form a turn back portion and extending across the bead core is well-known/conventional.
JP’303 does not recite ∆Gm is in a range of 10% to 60%.  However, this claim limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’303 teaches a working example in Table 1 wherein Ti = 3.85 mm, Si = 2.30 mm, To = 4.05 mm, and So = 2.80 mm and the corresponding ∆Gm would be reasonably between ∆G1 and ∆G2. 
The corresponding ∆G1 = (G1before-G1after)/G1before x100 = (Ti-Si/Ti)x100 = ((3.85-2.30)/3.85) x 100 ≈ 40.3%
The corresponding ∆G2 = (G2before-G2after)/G2before x100 = (To-So/To)x100 = (4.05-2.80)/4.05) x 100 ≈ 30.9%
The corresponding ∆Gm should be between 30.9%-40.3% since Gm is in between G1 and G2.
JP’303 is silent to a rubber occupancy ratio; however, FIG. 1 of Samoto teaches a pneumatic tire comprising a carcass layer forming a closed region surrounding a bead core; particularly, the bead filler 9 is not included in the closed region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with a carcass layer forming a closed region that surrounds the bead core wherein a rubber occupancy ratio in the closed region is 15% or less since Samoto shows it is well-known in the tire art to provide a pneumatic tire having a carcass ply forming a closed region that is absent a bead filler, having an extremely low amount of rubber material around the bead core, and is structurally similar to the present invention.
Regarding claim 4, while JP’303 is silent to ∆Gm x [Symbol font/0x61]/WA, ∆Gm in the tire of JP’303 should be between 30.9%-40.3% (see the rejection of claim 1) and JP’303 teaches an automobile tire having a nominal width of 155 mm and illustrates [Symbol font/0x61] substantially 0 degree.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide JP’303 having 80°≤ Ɵ2 since official notice is taken that a pneumatic tire comprising a rectangular shaped bead core (i.e Ɵ2 = 90°) is well-known/conventional. 
Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of JP’477 (JP 2009-274477). 
Regarding claim 2, JP’303 is silent to the claimed wire arrangement structure.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with the claimed wire arrangment structure since JP’477 recognizes a known alternative to a rectangular bead core is a bead core of FIG. 2C. which satisfies the claimed limitation and recites motivation of reducing weight and maintaining load durability (abstract). 
Regarding claim 13, tire of JP’303 having the bead core of JP’477 would satisfy the claimed limitation since FIG. 2C of JP’477 teaches the claimed arrangement angle being 90°.
Regarding claim 14, JP’303 does not recite 1.10≤(Hc1-Hc2)/Hc2≤2.80.  However, this claim limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIG. 2C of JP’477 teaches a bead core which satisfies the claimed relationship and recites motivation of reducing weight and maintaining load durability (abstract). See annotated FIG. 2C of JP’477 below.

    PNG
    media_image1.png
    675
    636
    media_image1.png
    Greyscale

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of Isaka (US 2018/0134097). 
Regarding claim 5, JP’303 is silent to a bead base formed by connecting two types of linear portions with mutually different inclination angles.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with “two types of linear portions with mutually different inclination angle” and satisfying the claimed relationship: 0≤β/[Symbol font/0x61]≤5.0 for the bead base fitting surface because Isaka teaches a bead base bottom surface/fitting surface comprised of a linear portion inclined at an angle [Symbol font/0x61] = 17-24° with respect to the tire axial direction and another linear portion inclined at an angle β = 3 -7° with respect to the axial direction (abstract) for bead engagement and steering stability ([0004]). NOTE: the claimed β corresponds to Isaka’s [Symbol font/0x61] and the claimed [Symbol font/0x61] corresponds to the Isaka’s β.  Refer to TABLE 1 of Isaka for working values of [Symbol font/0x61] and β.
Regarding claim 6, the tire of JP’303 satisfying the claimed relationship: 0.50≤Lr/Lm≤4.0 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Isaka teaches an arc portion 18 (i.e. an “intersection point” where the two types of linear portions with mutually different inclination angles are connected) located in the middle region in the tire width direction of a bead core.  
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead core of JP’303 having 80°≤ Ɵ1 since official notice is taken that a pneumatic tire comprising a rectangular shaped bead core (i.e Ɵ1 = 90°) is well-known/conventional. The tire of JP’303 having the bead exterior contour of Isaka would satisfy lines 5-11 of claim 7 since Isaka teaches an arc portion 18 (i.e. an “intersection point” where the two types of linear portions with mutually different inclination angles are connected) located in the middle region in the tire width direction of the bead core.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of JP’612 (JP 03-125612) and Kunisawa et al. (US 2016/0152792).
Regarding claim 8, JP’303 is silent to a cushion rubber layer.  However, JP’612 teaches a pneumatic tire comprising an inner liner 4 which is between the innermost layer of the bead core and a rim cushion rubber 5 (FIG. 1).  JP’612 teaches rubber chafer 5 is formed with an inside hard rubber 5H having a hardness 70-85 and an outside soft rubber layer 5S having a hardness 50-65.  The inner liner 4 corresponds to the claimed cushion rubber layer and the rubber chafer corresponds to the rim cushion rubber.  Kunisawa et al. teaches a known rubber composition for an inner liner of a tire having a hardness between 30 and 60.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with “a cushion rubber layer having a lower rubber hardness than the rim cushion rubber, the cushion rubber layer being inserted between the innermost layer of the bead core and the rim cushion rubber” because JP’612 teaches a known configuration of providing an inner liner in a pneumatic tire and discloses typical hardness values for the rubber chafer and Kunisawa et al. teaches a known rubber composition of an inner liner and typical hardness values and providing known configuration with known hardness values for the same type of tire and for the same tire constituent yields predictable results. 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with the cushion rubber layer extending at least from the contact point C1 to the middle point Cm of the bead core in the tire lateral direction since FIG. 1 of JP’612 satisfies the claimed limitation.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of JP’905 (JP 2002-200905). 
Regarding claim 10, JP’303 is silent to an outer reinforcing rubber.  However, JP’905 teaches the hardness of the outer side reinforcing rubber 11 is preferably 65 to 95 degrees in order to secure the tire lateral rigidity and obtain steering stability and the outer side reinforcing rubber 11 is harder than the rim cushion rubber (12) ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 with “an outer side reinforcing rubber that has a rubber hardness higher than a rubber hardness of the rim cushion rubber, the outer side reinforcing rubber being disposed between the turned back portion of the carcass layer and the rim cushion rubber” since JP’905 teaches a pneumatic tire comprising bead portions wherein each bead portions includes an outer side reinforcing rubber 11 and a rim cushion wherein the hardness of the outer side reinforcing rubber is harder than the rim cushion rubber to obtain steering stability and secure lateral rigidity.
Regarding claim 11, the claimed relationship 0.10≤H3/SH≤0.60 in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’905 teaches a tire size 195/65R15 (“SH”=126.7 mm=195 x 0.65) and TABLE 1, working example 2 teaches hh= 40 mm (“H3”).  Note: H3/SH= 40/126.7 ≈ 0.32.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’303 such that it satisfies 0.10≤T2/T1≤0.90 since FIG. 3A of JP’905 illustrates the thickness of the outer side reinforcing rubber within the claimed range and T1 is the maximum thickness portion of the outer side reinforcing rubber that is substantially equal to the width of the bead core ([0025]). 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’303 (JP 02-124303) in view of Samoto (US 4,258,775), as applied to claim 1, and further in view of Ebiko (US 2013/0240107) and JP’477 (JP 2009-274477). 
Regarding claim 3, JP’303 is silent to Wc2 x ∆Gm/RD.  The tire of JP’303 satisfying the claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since ∆Gm in the tire of JP’303 should be between 30.9%-40.3% (see the rejection of claim 1), JP’303 discloses an inner diameter of a working example tire is 13 inches, JP’477 recognizes a known alternative to a rectangular bead core is a bead core of FIG. 2C wherein FIG. 2C illustrates 4 wire cross sections of the innermost layer of the bead core, Ebiko teaches a passenger car wherein a steel wire (“φ”) of a bead core has a diameter from 1.2 to 1.4 mm [0035], and providing known dimensions (i.e. diameter of the steel wire of Ebiko) and known alternative bead core arrangements (i.e. FIG. 2C of JP’477) yields predictable results. 
Wc2 = 4 x 1.4 mm = 5.6 mm
∆Gm = 35%
RD= 13 inches
Wc2 x ∆Gm/RD = 5.6 x 35/13 ≈ 15.1

Regarding claim 15, JP’303 is silent to 0.30≤La2/La1≤2.00. However, this claimed limitation in the tire of JP’303 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since: 
JP’303 teaches an automobile tire, 
Ebiko teaches a passenger car tire size: 195/65R15 [0049] having a section height = 195 x 0.65 = 126.75 mm wherein a steel wire (“φ”) of a bead core has a diameter from 1.2 to 1.4 mm [0035], 
JP’477 teaches L is 10-50% of the tire cross-section height, 
La2 = 10% of 126.75 mm ≈ 12.7 mm, 
La1 ≈ 10 x 1.4 mm ≈14 mm, 
La2/La1 ≈ 12.7/14 ≈ 0.91, and 
Providing known dimensions for a pneumatic automobile tire yields predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/07/2022